DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 12, 14, 15, 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al PG PUB 2020/0267712.
Re Claims 1, 22-24, Cirik et al teaches a wireless device (a receiver, a processing system; UE; an apparatus with interface and processing system) prioritizing a reception of the PDCCH associated with the CORESETs overlapping in at least one symbol in time; determining the downlinks (PDCCHs) is also based on a spatial QCL assumption and reception rule [0529], in this case prioritization rule [0359 0363 0396].  Cirik et al teaches the wireless device is configured (receiving signaling) to monitor for one or more CORESETs (monitoring occasions) for receiving the PDDCHs (downlink transmissions) via RRC signaling [0276 0358 0579].
Circk et al fail to explicitly teach that the RRC signaling includes “downlink priority levels for downlink transmission and monitoring occasions”.  However, one skilled in the art would have been motivated to have indicated the downlink priority levels for downlink transmission and monitoring occasions in the RRC signaling to enable the wireless device to prioritize the reception overlapped PDCCHs.  In so doing, this would have mitigated for PDCCH interference and blocking.  
Therefore, it would have been obvious to one skilled in the art to have included the downlink priority levels in the RRC signals to mitigate for PDCCH/downlink transmission interference and blocking.
Re Claim 2, Cirik et al teaches the QCL assumption for determining a spatial domain filter [0332] to receive the at least two PDCCH (downlink transmission) and monitoring occasions overlapped in time.
Re Claim 3, Cirik teaches the PDCCHs (downlink transmissions) overlapped in time are associated with the serving cell (same cell).
Re Claim 4, Cirik teaches the downlink transmission includes a PDSCH transmission with offset associated with the PDCCH wherein the offset is greater than a first threshold [0534] wherein the time offset is between the reception of the PDCCH and PDSCH [0535]; Cirik et al further teaches the wireless device can indicate a second threshold such as the beamswitchtiming (beam switch latency threshold) [0393]. This threshold indicates a minimum quantity of OFDM symbols between the downlink transmissions [0394].
Re Claims 5, 12, 14, 15, Cirik et al teaches prioritizing the among the at least two PDCCH (downlink transmissions) and monitoring occasion overlapped in time for scheduling of multiple downlink transmissions (PDSCH/PDCCH), the prioritization rule for selecting a QCL assumption is based on the selected one with the highest downlink priority level (different downlink priority levels) of the selected PDSCH/PDCCH.
Re Claim 8, Cirik et al teaches at least two PDCCH (downlink transmissions) and monitoring occasions can overlap in time with different assumptions and different downlink priority.  Cirik et al fails to explicitly teach treating this situation as an error (at least one of the rules).  However, Cirik et al teaches when the QCL assumptions are different, this promotes beam misalignment [0397].  Hence, treating this situation as an error would have been obvious.
Re Claim 18, Cirik et al teaches each CORSETs are identified by CORESET-specific index [0358] whereby each CORESET can be associated with priority level for receiving PDCCH transmission per CORESET pool index.
Re Claims 19, 20, Cirik et al teaches the wireless device receives via one or more PDCCH, a DCI indicating a uplink grant for HARQ information (uplink feedback) related to the UL-SCH [0263]; the DCI (signaling) can also indicate the downlink priority levels for each of the PDCCHs to mitigate for PDCCH interference.  Cirik et al fails to explicitly teach “signaling of downlink priority levels is the same as uplink priority level indicated for the uplink feedback.  However, one skilled in the art would have been motivated to have indicated the same priority level for the uplink to mitigate for corresponding PUCCH to mitigate for PUCCH interference or blocking. 
Re Claim 21, Cirik et al teaches the downlink transmission and monitoring occasion is configured via RRC signaling and activated via DCI or MAC CE [0383] 
 Claims 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al PG PUB 2020/0267712 in view of YAMAMOTO et al PG PUB 2022/0201697.
Re Claim 6, Cirik et al fails to explicitly teach when multiple overlapping PDCCHs and monitoring occasions are associated with the “same highest priority level”, using “a second rule” to determine which of the different reception assumptions should be used.
	However, YAMAOMOTO et al teaches a situation when the overlapped DCIs are associated with the same priority level (highest), the terminal determines the channel determination process based on a reference timing of the CORESET [0203-0208] whereby a CORESET associated with a shorter time length or less number of symbols takes priority [0185].  
	As Cirik et al teaches QCL assumption is determined based on the CORESET [0548], by combining the teachings, even when same priority levels is determined for the overlapped DCIs, YAMAMOTO et al teaches channel priority determination is made based on the time length of the CORESET.  It is apparent to one skilled in the art that the CORESET length assigned may have different number of symbols.  Based on the selected CORESET in YAMAMOTO, the wireless device in Cirik et al would have determined the QCL assumption based on the selected CORESET in YAMAMOTO et al to avoid PDDCH interference or blocking. 
	Therefore, it would have been obvious to one skilled to have combined the teachings.
Re Claim 7, Cirik et al teaches the wireless device prioritizes (a first rule of selecting the highest priority level) PDCCHs overlapping in the CORESETs (monitoring occasions) wherein the number of PDCCHs can be at least three [0533] and each associated with a different priority level and different spatial QCL assumption [0538] wherein figure 29 teaches prioritizing a QCL assumptions among the QCL assumptions [0579] (determining to use a reception assumption) for the two PDCCHs (downlink transmissions) [0567].
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al PG PUB 2020/0267712 in view of Frenne et al PG PUB 2022/0124768.
Re Claim 9, Cirik et l teaches at least two of the PDCCH and monitoring occasions overlapped in time but fails to teach at least one rule for determination depends at least in part on a number of repetitions used in the downlinks.  However, Frenne et al teaches a DCI includes a configuration information for repetition of the downlink (PDCCH) where at least two downlinks are overlapped [0385-0390].  One skilled in the art would have been motivated to have selected the downlink based on the number of repetitions to improve the robustness of the PDCCH reception.  Therefore, it would have been obvious to one skilled in the art to have the teachings.
Allowable Subject Matter
Claims 10, 11, 13, 16, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re Claim 16, prior art fails to teach overlapped in time comprise at least one CSI-RS without repetitions that overlap with at least one PDCCH wherein the CSI-RS and PDCCH have different assumption and priority levels, determination to use a reception assumption of whichever of the CSI-RS or the PDCCH monitoring occasion or PDSCH having a highest downlink priority level as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 5712723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHI HO A LEE/           Primary Examiner, Art Unit 2472